SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2016 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X INTERIM CONSOLIDATED FINANCIAL STATEMENTS - AMBEV S.A. Interim Consolidated Balance Sheets As at September 30, 2016 and December 31, 2015 (Expressed in thousands of Brazilian Reais) Assets Note 09/30/2016 12/31/2015 Cash and cash equivalents 5 7,285,217 13,620,161 Investment securities 6 274,577 215,106 Derivative financial instruments 21 211,483 1,512,381 Trade receivable 3,793,336 4,165,670 Inventories 7 4,275,809 4,338,172 Income tax and social contribution recoverable 2,384,293 2,398,655 Other taxes receivable 798,914 796,317 Other assets 967,338 1,268,027 Current assets Investment securities 6 95,904 118,628 Derivative financial instruments 21 16,586 51,376 Income tax and social contributions recoverable 4,493 557,377 Other taxes recoverable 302,504 335,376 Deferred tax assets 8 3,546,910 2,749,852 Other assets 2,011,753 2,140,223 Employee benefits 17,154 8,637 Investments in associates 387,974 714,925 Property, plant and equipment 9 18,341,681 19,140,087 Intangible assets 4,740,515 5,092,198 Goodwill 10 29,653,755 30,953,066 Non-current assets Total assets 1 Interim Consolidated Balance Sheets (continued) As at September 30, 2016 and December 31, 2015 (Expressed in thousands of Brazilian Reais) Equity and liabilities Note 09/30/2016 12/31/2015 Trade payables 8,728,902 11,833,689 Derivative financial instruments 21 930,662 4,673,010 Interest-bearing loans and borrowings 11 2,517,510 1,282,573 Bank overdrafts 5 230,264 2,539 Wages and salaries 776,259 915,542 Dividends and interest on shareholder´s equity payable 584,492 598,573 Income tax and social contribution payable 716,423 1,245,298 Taxes and contributions payable 2,230,615 3,096,798 Other liabilities 4,993,613 6,370,742 Provisions 12 168,682 123,149 Current liabilities Trade payables 235,502 110,042 Derivative financial instruments 21 8,792 145,119 Interest-bearing loans and borrowings 11 1,691,886 2,316,903 Deferred tax liabilities 8 1,734,526 2,473,535 Taxes and contributions payable 545,183 909,957 Other liabilities 1,486,891 1,023,682 Provisions 12 397,966 499,524 Employee benefits 1,968,108 2,221,926 Non-current liabilities Total liabilities Equity 13 Issued capital 57,614,140 57,614,140 Reserves 60,653,036 62,574,774 Carrying value adjustments (76,669,707) (71,857,031) Retained earnings 5,834,137 - Equity attributable to equity holders of Ambev Non-controlling interests 1,732,314 2,001,750 Total Equity Total equity and liabilities The accompanying notes are an integral part of these interim consolidated financial statements. 2 Interim Consolidated Income Statements For the nine and three-month periods ended September 30, 2016 and 2015 (Expressed in thousands of Brazilian Reais) Nine-month period ended: Three-month period ended: Note 09/30/2016 09/30/2015 09/30/2016 09/30/2015 Net sales 15 32,425,090 31,423,915 10,482,788 10,745,120 Cost of sales (12,070,380) (11,132,371) (4,215,459) (3,743,913) Gross profit Distribution expenses (4,444,759) (4,083,237) (1,471,816) (1,384,531) Sales and marketing expenses (4,509,576) (3,816,590) (1,480,156) (1,229,238) Administrative expenses (1,592,244) (1,628,004) (505,055) (569,504) Other operating income/(expenses), net 16 1,065,103 1,235,265 341,636 420,257 Exceptional items 17 (43,568) (266,331) (15,103) (19,639) Income from operations Finance cost 18 (3,389,909) (1,997,115) (860,461) (632,920) Finance income 18 596,088 835,795 137,828 316,283 Net finance cost Share of results of associates (1,544) 4,719 (9,381) (274) Income before income tax Income tax expense 19 215,362 (1,955,421) 778,328 (834,700) Net income Attributable to: Equity holders of Ambev 7,874,251 8,270,051 3,061,232 2,950,732 Non-controlling interests 375,412 350,574 121,917 116,209 Basic earnings per share – common – R$ 0.50 0.53 0.19 0.19 Diluted earnings per share – common – R$ 0.50 0.52 0.19 0.19 The accompanying notes are an integral part of these interim consolidated financial statements. 3 Interim Consolidated Statements of Comprehensive Income For the nine and three-month periods ended September 30, 2016 and 2015 (Expressed in thousands of Brazilian Reais) Nine-month period ended: Three-month period ended: 09/30/2016 09/30/2015 09/30/2016 09/30/2015 Net income Items that will not be reclassified to profit or loss: Full recognition of actuarial gains 1,732 2,023 580 687 Items that may be reclassified subsequently to profit or loss: Exchange differences on translation of foreign operations (gains/(losses) Investment hedge in foreign operations 23,331 (2,242,575) - (1,860,848) Investment hedge - put option granted on subsidiary 703,583 (1,063,741) (8,763) (731,501) Gains/losses on translation of other foreign operations (4,748,244) 8,351,729 (76,653) 6,140,085 Gains/losses on translation of foreign operations Cash flow hedge - gains/(losses) Recognized in Equity (Hedge reserve) (611,896) 1,606,018 69,686 1,072,145 Removed from Equity (Hedge reserve) and included in profit or loss (571,052) (872,608) (52,412) (521,104) Total cash flow hedge Other comprehensive income Total comprehensive income Attributable to: Equity holders of Ambev 3,214,139 13,574,683 3,088,961 6,742,658 Non-controlling interest (167,022) 826,788 26,626 423,747 The accompanying notes are an integral part of these interim consolidated financial statements. The interim consolidated statements of comprehensive income are presented net of income tax. 4 Interim Consolidated Statements of Changes in Equity For the nine-month period ended September 30, 2016 (Expressed in thousands of Brazilian Reais) Attributable to equity holders of Ambev Capital Capital reserves Net income reserves Retained earnings Carrying value adjustments Total Non-controlling interests Total equity At January 1, 2016 - Net Income - - - 7,874,251 - 7,874,251 375,412 8,249,663 Comprehensive income: Losses on translation of foreign operations - (3,476,587) (3,476,587) (544,743) (4,021,330) Cash flow hedges - (1,185,257) (1,185,257) 2,309 (1,182,948) Actuarial gains - 1,732 1,732 - 1,732 Total Comprehensive income - - - Put option granted on subsidiary - (144,160) (144,160) - (144,160) Gains/(losses) of controlling interest´s share - (8,404) (8,404) 37,839 29,435 Dividends distributed - - - (2,040,800) - (2,040,800) (140,253) (2,181,053) Interest on shareholder´s equity - - (2,039,171) - - (2,039,171) - (2,039,171) Acquired shares and result on treasury shares - 90,618 - - - 90,618 - 90,618 Share-based payment - 26,815 - - - 26,815 - 26,815 Prescribed dividends - - - 686 - 686 - 686 At September 30, 2016 The accompanying notes are an integral part of these interim consolidated financial statements. The interim consolidated statements changes in equity are presented net of income tax. 5 Interim Consolidated Statements of Changes in Equity (continued) For the nine-month period ended September 30, 2015 (Expressed in thousands of Brazilian Reais) Attributable to equity holders of Ambev Capital Capital reserves Net income reserves Retained earnings Carrying value adjustments Total Non-controlling interests Total equity At January 1, 2015 - - Net Income - - - 8,270,051 - 8,270,051 350,574 8,620,625 - Comprehensive income: Gains on translation of foreign operations - 4,568,951 4,568,951 476,462 5,045,413 Cash flow hedges - 733,644 733,644 (234) 733,410 Actuarial gain/(losses) - 2,037 2,037 (14) 2,023 Total Comprehensive income - - - Capital increase 31,791 (22,685) - - - 9,106 - 9,106 Gains/(losses) of controlling interest´s share - 13,125 13,125 (8,397) 4,728 Dividends distributed - - - (2,352,390) - (2,352,390) (213,496) (2,565,886) Interest on shareholder´s equity - - (1,979,854) (2,513,517) - (4,493,371) - (4,493,371) Acquired shares and result on treasury shares - (835,061) - - - (835,061) - (835,061) Share-based payment - 137,067 - - - 137,067 - 137,067 At September 30, 2015 The accompanying notes are an integral part of these interim consolidated financial statements. The interim consolidated statements changes in equity are presented net of income tax. 6 Interim Consolidated Cash Flow Statements For the nine and three-month periods ended September 30, 2016 and 2015 (Expressed in thousands of Brazilian Reais) Nine-month period ended: Three-month period ended: Note 09/30/2016 09/30/2015 09/30/2016 09/30/2015 Net income 8,249,663 8,620,625 3,183,149 3,066,941 Depreciation, amortization and impairment 2,595,170 2,189,321 847,504 753,872 Impairment losses on receivables and inventories 165,706 78,549 93,798 6,196 Additions in provisions and employee benefits 216,807 377,449 66,641 53,125 Net finance cost 18 2,793,821 1,161,320 722,633 316,637 Gain/(losses) on sale of property, plant and equipment and intangible assets (39,780) 929 (11,610) (14,477) Gain on sale of operations in subsidiaries - (23,461) - 384 Equity-settled share-based payment expense 20 124,882 141,115 39,333 53,061 Income tax expense 19 (215,362) 1,955,421 (778,328) 834,700 Share of result of associates 1,544 (4,719) 9,381 274 Other non-cash items included in the profit (769,982) (725,967) (60,357) (383,670) Cash flow from operating activities before changes in working capital and use of provisions (Increase)/decrease in trade and other receivables 422,509 414,773 (215,613) 210,515 (Increase)/decrease in inventories (321,325) (567,390) 89,650 (47,260) Increase/(decrease) in trade and other payables (3,441,359) 711,475 1,065,118 1,317,017 Cash generated from operations Interest paid (615,185) (549,220) (150,876) (217,511) Interest received 481,102 823,391 73,200 229,852 Dividends received 12,695 17,694 (12,406) 5,238 Income tax paid (5,249,293) (2,028,275) (416,663) (696,170) Cash flow from operating activities Proceeds from sale of property, plant and equipment and intangible assets 72,579 38,539 23,799 21,387 Proceeds from sale of subsidiaries operations - 88,500 - 423 Acquisition of property, plant and equipment and intangible assets (2,760,538) (3,191,337) (901,999) (1,284,719) Acquisition of subsidiaries, net of cash acquired (1,776,234) (263,944) 56,637 (19,900) Acquisition of other investments - (109,194) - - Investment in short term debt securities and net proceeds/(acquisition) of debt securities (57,183) (180,650) (17,693) (89,880) Net proceeds/(acquisition) of other assets 200 1,878 96 112 Cash flow from investing activities Capital increase - 9,873 - - Repurchase of treasury shares (3,089) (838,143) 1,452 (383,477) Proceeds from borrowings 2,414,574 4,397,407 1,511,351 496,536 Repayment of borrowings (1,412,347) (5,243,513) (876,817) (252,655) Cash net of finance costs other than interests (2,668,095) 114,118 (731,132) 540,244 Payment of finance lease liabilities (2,170) (5,380) (613) (3,996) Dividends and Interest on shareholder´s equity paid (4,345,803) (9,067,129) (2,159,773) (2,477,564) Cash flow from financing activities Net increase/(decrease) in cash and cash equivalents Cash and cash equivalents less bank overdrafts at beginning of year (i) Effect of exchange rate fluctuations Cash and cash equivalents less bank overdrafts at end of year (i) (i) Net of bank overdrafts. The accompanying notes are an integral part of these interim consolidated financial statements . 7 Notes to the interim consolidated financial statements: 1. Corporate information 2. Statement of compliance 3. Summary of significant accounting practices 4. Use of estimates and judgments 5. Cash and cash equivalents 6. Investment securities 7. Inventories 8. Deferred income tax and social contribution 9. Property, plant and equipment 10. Goodwill 11. Interest-bearing loans and borrowings 12. Provisions 13. Changes in equity 14. Segment reporting 15. Net Sales 16. Other operating income/(expenses) 17. Exceptional items 18. Finance cost and income 19. Income tax and social contribution 20. Share-based payments 21. Financial instruments and risks 22. Collateral and contractual commitments, advances from customers and other 23. Contingencies 24. Acquisition of subsidiaries 25. Non-cash items 26. Related parties 27. Events after the reporting period 8 1. CORPORATE INFORMATION (a) Description of business Ambev S.A. ( referred to as the “Company” or “Ambev S.A.”), headquartered in São Paulo, Brazil, produces and sells beer, draft beer, soft drinks, other non-alcoholic beverages, malt and food in general, by participating either directly or indirectly in other Brazilian-domiciled companies and elsewhere in the Americas. The Company’s shares and ADRs (American Depositary Receipts) are listed on the Stock Exchange and Mercantile & Futures Exchange (BM&FBOVESPA S.A.) as “ABEV3” and on the New York Stock Exchange (NYSE) as “ABEV”. The Company’s direct controlling shareholders are Interbrew International B.V. (“IIBV”), AmBrew S.A. (“Ambrew”), both subsidiaries of Anheuser-Busch InBev N.V. (“AB InBev”) and Fundação Antonio e Helena Zerrenner Instituição Nacional de Beneficência (“Fundação Zerrenner”). The interim financial statements were approved by the Board of Directors on October 26, 2016. (b) Major corporate events in 2015 and 2016: On May, 2016, the Ambev S.A. and its controlling shareholder Anheuser-Busch InBev N.V. (“AB InBev”) had entered into an agreement pursuant to which the Company has agreed to transfer its business in Colombia, Peru and Ecuador to AB InBev, in exchange for which AB InBev has agreed to transfer the current SABMiller’s Panamanian business (“SABMiller”) to the Company (“Transaction”). The consummation of the merger is conditional on the prior implementation of the proposed combination of SABMiller and AB InBev’s activities announced on November 11 st , 2015, was effective on October 10 th . Thus, the impact of the transfer will occur during the 4 th quarter 2016. On April, 2016, the Company, through itswholly-onwed subsidiary Labatt Breweries, in Canada, acquired the company Archibald Microbrasserie, known for its local beers and seasonal specialties. Furthermore, in Brazil, acquired the company Sucos do Bem, which has a range of juices, teas and cereal bars. The acquisition amount added was approximately R$155 million. On January, 2016, Ambev S.A. through itswholly-onwed subsidiaries, CRBS S.A. and Ambev Luxembourg, acquired the rights to a range of primarily spirit­-based beers and ciders from Mark Anthony Group, by R$1.4 billion. During 2015 the Company, through its subsidiaries, effectedthe purchase of companies like Wals (“Tropical Juice”), Colorado (“Beertech Bebidas”), Bogota Beer Company (“BBC”), Cervecería BBC SAS (“Cerveceria BBC”), Mill Street Brewery (“Mill St. Brewery”) and Banks Holdings Limited (“BHL”). Along with Whirpool hasinitiatedthesetting-up of the one joint venture, named B. Blend, beingthe first platform beverages in capsules all-in-one of the world. 9 The main acquisitions details are disclosed in Note 24 - Acquisitions of subsidiaries . 2. STATEMENT OF COMPLIANCE The interim consolidated financial statements have been prepared in accordance with IAS 34 - Interim Financial Reporting as issued by the International Accounting Standards Board (“IASB”). The information does not meet all disclosure requirements for the presentation of full annual financial statements and thus should be read in conjunction with the consolidated financial statements prepared in accordance with International Financial Reporting Standards (“IFRS”) for the year ended December 31, 2015. To avoid duplication of disclosures which are included in the annual financial statements, the following notes were not subject to full filling: (a) Summary of significant accounting policies (Note 3); (b) Payroll and related benefits (Note 9); (c) Additional information on operating expenses by nature (Note 10); (d) Intangible assets (Note 15); (e) Trade receivables (Note 19); (f) Changes in equity (Note 21); (g) Interest-bearing loans and borrowings (Note 22); (h) Employee benefits (Note 23); (i) Trade payables (Note 25); (j) Operating leases (Note 28); (k) Contingencies (Note 30); (l) Group Companies (Note 33); (m) Insurance (Note 34). 3. SUMMARY OF SIGNIFICANT ACCOUNTING PRACTICES There were no significant changes in accounting policies and calculation methods used for the interim financial statements as of September 30, 2016 in relation to those presented in the financial statements for the year ended December 31, 2015. 10 (a) Basis of preparation and measurement The interim financial statements are presented in thousands of Brazilian Real (“R$”), unless otherwise indicated, rounded to the nearest thousand indicated . Depending on the applicable IFRS requirement, the measurement basis used in preparing the financial statements is historical cost, net realizable value, fair value or recoverable amount. Whenever IFRS provides an option between cost of acquisition and another measurement basis (e.g., systematic re-measurement), the cost of acquisition approach is applied. (b) Recently issued IFRS The reporting standards below were published and are mandatory for future annual reporting periods . There were no early adoption of standards and amendments to standards however the Company is in the evaluation phase of the revised standards and does not expect significant impacts. IFRS 9 Financial Instruments: The IFRS 9, which will replace IAS 39, introduces new requirements for classification, measurement and write-off of financial assets and liabilities. In this new standard the basis of classification depends on the entity’s business model and the contractual cash flow characteristics of the financial instruments. Also introduces a new hedge accounting model and impairment test for financial instruments. IASB issued IFRS 9, which will be effective for annual periods beginning on or after January 1 st , 2018, with early adoption permitted. IFRS 15 Revenue from Contracts with Customers: IFRS 15 requires revenue recognition to depict the transfer of goods or services to customers in amounts that reflect the consideration to which the company expects to be entitled in exchange for those goods or services. IASB issued IFRS 15, which will be effective for annual periods beginning on or after January 1 st , 2018, with earlier adoption permitted. IFRS 16 – Leases: The IFRS 16, which supersedes IAS 17, introduces a new accounting recognition for the lessee and will require the recognition of the right to use and a lease liability for all leases with a term of more than twelve months, with rare exceptions. IASB issued IFRS 16, which will be effective for annual periods beginning on or after January 1 st , 2019, with earlier adoption permitted. 11 Other standards, interpretations and amendments to standards Other new standards, amendments and interpretations mandatory to the financial statements for annual periods beginning after January 1 st , 2016 were not listed above because of either their non-applicability to or their immateriality to Ambev S.A.’s consolidated financial statements. 4. USE OF ESTIMATES AND JUDGMENTS The preparation of interim financial statements in conformity with IFRS requires Management to make judgments, estimates and assumptions that affect the application of accounting practices and the reported amounts of assets and liabilities, income and expenses. The estimates and associated assumptions are based on past experience and various other factors that are believed to be reasonable under the circumstances, the results of which form the basis for decision making regarding the judgments about carrying amounts of assets and liabilities that are not readily evident from other sources. Actual results may differ from these estimates. The estimates and assumptions are reviewed on a regular basis. Changes in accounting estimates may affect the period in which they are realized, or future periods. Although each of its significant accounting policies reflects judgments, assessments or estimates, the Company believes that the following accounting practices reflect the most critical judgments, estimates and assumptions that are important to its business operations and the understanding of its results: (i) predecessor basis of accounting; (ii) business combinations; (iii) impairment; (iv) provisions; (v) share-based payments; (vi) employee benefits; (vii) current and deferred tax; (viii) joint arrangements; e (ix) measurement of financial instruments, including derivatives. 12 5. CASH AND CASH EQUIVALENTS 09/30/2016 12/31/2015 Cash 105,642 457,176 Current bank accounts 2,574,485 4,628,116 Short term bank deposits (i) 4,605,090 8,534,869 Cash and cash equivalents 7,285,217 13,620,161 Bank overdrafts (ii) (230,264) (2,539) Cash and cash equivalents less bank overdraft 7,054,953 13,617,622 (i) The balance refers mostly to Bank Deposit Certificates - CDB, high liquidity, which are readily convertible into known amounts of cash and which are subject to an insignificant risk of change in value. (ii) The balance refers substantially to the working capital in Argentinean Peso, as presented in Note 21 – Financial instruments and risks . 6. INVESTMENT SECURITIES 09/30/2016 12/31/2015 Financial asset at fair value through profit or loss-held for trading 274,577 215,106 Current investments securities Debt held-to-maturity 95,904 118,628 Non-current investments securities Total 7. INVENTORIES 09/30/2016 12/31/2015 Finished goods 1,675,387 1,572,536 Work in progress 389,229 304,726 Raw material 1,638,181 1,857,351 Consumables 60,723 50,542 Spare parts and other 419,006 420,435 Prepayments 209,231 239,357 Impairment losses (115,948) (106,775) Losses on inventories recognized in the income statement amounted to R$86,395 in the period ended in September 30, 2016 (R$14,047 in the period ended in September 30, 2015). 8. DEFERRED INCOME TAX AND SOCIAL CONTRIBUTION Deferred taxes for income tax and social contribution taxes are calculated on tax losses, the negative tax basis of social contributions and the temporary differences between the tax bases and the carrying amount in the interim financial statement of assets and liabilities. The rates of these taxes in Brazil, currently set for the determination of deferred taxes, are 25% for income tax and 9% for social contribution. For the other regions, with operational activity, applied rates, are as follow: 13 Central America and the Caribbean from 23% to 31% Latin America from 14% to 35% Canada 26% Deferred tax assets are recognized to the extent that it is probable that future taxable profit will be available to be used to offset temporary differences / loss carry forwards based on projections of future results prepared and based on internal assumptions and future economic scenarios which may therefore change. The amount of deferred income tax and social contribution by type of temporary difference is detailed as follows: 09/30/2016 12/31/2015 Assets Liabilities Net Assets Liabilities Net Investment securities 9,064 - 9,064 9,058 - 9,058 Intangible assets 1,916 (778,393) (776,477) 5,827 (774,637) (768,810) Employee benefits 425,399 - 425,399 570,259 - 570,259 Trade payables - exchange rate 1,035,690 (543,470) 492,220 2,138,413 (357,108) 1,781,305 Trade receivable 45,404 - 45,404 38,474 - 38,474 Derivatives 77,217 (22,883) 54,334 59,323 (131,733) (72,410) Interest-bearing loans and borrowings - (567) (567) - (685) (685) Inventories 183,200 (6,161) 177,039 223,465 (66,444) 157,021 Property, plant and equipment 32,952 (810,722) (777,770) - (737,271) (737,271) Withholding tax over undistributed profits - (616,497) (616,497) - (1,027,638) (1,027,638) Interest on shareholder´s equity 457,320 - 457,320 - - - Loss carryforwards 2,312,684 - 2,312,684 308,380 - 308,380 Provisions 259,309 (50,969) 208,340 251,247 (31,995) 219,252 Complement of income tax of foreign subsidiaries due in Brazil - (29,150) (29,150) - - - Other items - (168,959) (168,959) - (200,618) (200,618) Gross deferred tax assets / (liabilities) Netting by taxable entity (1,293,245) 1,293,245 - (854,594) 854,594 - Net deferred tax assets / (liabilities) The Company only offsets the balances of deferred income tax and social contribution assets against liabilities when they are within the same entity and are expected to be realized in the same period. Tax losses and negative bases of social contribution and temporary deductible differences in Brazil, on which the deferred income tax and social contribution were calculated, have no expiry date. 14 At September 30, 2016 the assets and liabilities deferred taxes related to combined tax losses has an expected utilization/settlement by temporary differences as follows: 09/30/2016 Deferred taxes not related to tax losses to be realized until 12 months to be realized after 12 months Total Investment securities - 9,064 9,064 Intangible assets - (776,477) (776,477) Employee benefits 21,900 403,499 425,399 Trade payables - exchange rate 756,987 (264,767) 492,220 Trade receivable 43,357 2,047 45,404 Derivatives 54,334 - 54,334 Interest-bearing loans and borrowings - (567) (567) Inventories 177,039 - 177,039 Property, plant and equipment (74,859) (702,911) (777,770) Withholding tax over undistributed profits - (616,497) (616,497) Interest on shareholder´s equity 457,320 - 457,320 Complement of income tax of foreign subsidiaries due in Brazil (29,150) - (29,150) Provisions 89,719 118,621 208,340 Other items 136,621 (305,580) (168,959) Deferred tax related to tax losses 09/30/2016 12/31/2015 2016 1,501,538 18,049 2017 288,573 25,504 2018 226,380 21,400 2019 152,396 26,200 Apart from 2020 (i) 143,797 217,227 2,312,684 308,380 (i) There is no expected realization that exceed the period of 10 years. As at September 30, 2016, deferred tax assets in the amount of R$670,382 (R$902,053 as at December 31, 2015) related to tax losses from previous periods and temporary differences of subsidiaries abroad were not recorded as the realization is not probable. Major part of the fiscal losses amount, do not have a carryforward limit for utilizationand the tax losses carried forward in relation to them are equivalent to R$3,009,877 in September 30, 2016 (R$4,103,602 in December 31, 2015). The net change in deferred income tax and social contribution is detailed as follows: At December 31, 2015 Investment hedge (12,019) Investment hedge - put option of a subsidiary interest (362,452) Cash flow hedge - gains/(losses) 580,632 Gains/(losses) on translation of other foreign operations (537,396) Recognized in other comprehensive income Recognized in income statement Changes directly in balance sheet Recognized in deferred tax Merger (2,100) Recognized in other group of balance sheet At September 30, 2016 15 9. PROPERTY, PLANT AND EQUIPMENT 09/30/2016 12/31/2015 Land and buildings Plant and equipment Fixtures and fittings Under construction Total Total Acquisition cost Balance at end of previous year Effect of movements in foreign exchange (456,551) (1,413,661) (397,960) (207,593) (2,475,765) 2,059,121 Acquisitions through business combinations 189,929 221,109 54,396 593 466,027 123,468 Sale through business combinations - (145,869) Acquisitions 5,643 543,572 196,807 1,910,481 2,656,503 5,291,085 Disposals (95,559) (435,304) (105,936) (3,435) (640,234) (833,138) Transfer to other asset categories 591,209 840,135 450,828 (1,989,290) (107,118) (186,704) Others - (112) Balance at end Depreciation and Impairment Balance at end of previous year - Foreign exchange effects 90,708 752,141 221,725 - 1,064,574 (1,066,722) Disposals through business combinations - 91,561 Depreciation (207,812) (1,554,359) (517,321) - (2,279,492) (2,717,750) Impairment losses - (72,749) (77) - (72,826) (110,618) Disposals 89,796 395,154 100,958 - 585,908 762,474 Transfer to other asset categories (1) (9,562) 13,580 - 4,017 117,593 Others - 15,640 Balance at end - Carrying amount: December 31, 2015 September 30, 2016 Leases, capitalizes interests and fixed assets provided as security are not material. 10. GOODWILL 09/30/2016 12/31/2015 Balance at end of previous year Effect of movements in foreign exchange (2,243,293) 2,858,515 Acquisitions through business combinations (i) 943,982 591,607 Balance at the end of year (i) It refers mainly to the acquisition of Mark Anthony, as presented in Note 24 - Acquisitions of subsidiaries . 16 The carrying amount of goodwill was allocated to the different cash-generating units as follows : Functional currency 09/30/2016 12/31/2015 LAN: Brazil BRL 17,426,615 17,414,848 Goodwill 102,669,248 102,657,481 Non-controlling transactions (85,242,633) (85,242,633) Dominican Republic DOP 3,108,714 3,838,899 Cuba (ii) USD 3,620 4,354 LAS: Argentina ARS 535,713 756,309 Bolivia BOB 1,148,246 1,381,210 Chile CLP 43,054 48,293 Colombia COP 114,474 165,850 Ecuador USD 5,133 6,018 Paraguay PYG 780,499 898,550 Peru PEN 52,967 63,545 Uruguay UYU 169,809 193,372 NA: Canada CAD 6,264,911 6,181,818 (ii) The functional currency of Cuba, the Cuban convertible peso (CUC), has a fixed parity with the dollar (USD) at balance sheet date. 11. INTEREST-BEARING LOANS AND BORROWINGS 09/30/2016 12/31/2015 Secured bank loans 1,514,940 320,004 Unsecured bank loans 675,736 925,859 Debentures and unsecured bond issues 293,869 - Other unsecured loans 32,451 34,275 Financial leasing 514 2,435 Current liabilities 2,517,510 1,282,573 Secured bank loans 596,238 672,596 Unsecured bank loans 863,702 1,076,008 Debentures and unsecured bond issues 100,318 374,372 Other unsecured loans 106,784 163,485 Financial leasing 24,844 30,442 Non-current liabilities 1,691,886 2,316,903 The Company's debt was structured in a manner to avoid significant concentration of maturities in each year and tied to different interest rates. Additional information regarding the exposure of the Company to the risks of interest rate and foreign currency are disclosed on Note 21 – Financial instruments and risks . Contract clauses (covenants) The Company's loans have equal rights to payment without subordination clauses. Except for the credit lines due to FINAME contracted by the Company with BNDES, in which collateral was provided on assets acquired with the credit granted which serve as collateral; other loans and financing contracted by the Company provide only guarantees as collateral of other companies of the group. The loan contracts contain financial covenants, such as: guarantee of the existence of the Company; maintenance, in use or in good condition for the business of the Company's properties; limitation to perform transactions of acquisition, merger, sale or disposal of its assets; disclosure of financial statements and balance sheets. 17 As of September 30, 2016, the Company was in compliance with all its contractual obligations for its loans and financings. 12. PROVISIONS (a) Provision changes Balance as of December 31, 2015 Effect of changes in foreign exchange rates Additions Provisions used and reversed Balance as of September 30, 2016 Restructuring 10,039 (1,106) - (1,465) 7,468 Contingencies Civil 31,530 (2,153) 77,402 (55,818) 50,961 Taxes on sales 38,372 (75) 344,268 (317,010) 65,555 Income tax 184,089 (2,390) 11,230 (65,674) 127,255 Labor 179,761 (4,785) 121,459 (125,179) 171,256 Others 178,882 (25,162) 54,299 (63,866) 144,153 Total Total provisions (b) Disbursement expectative Balance as of September 30, 2016 1 year or less 1-2 years 2-5 years Over 5 years Restructuring 7,468 6,721 747 - - Contingencies Civil 50,961 14,307 31,773 4,276 605 Taxes on sales 65,555 23,196 37,719 543 4,097 Income tax 127,255 44,727 14,155 68,373 - Labor 171,256 56,512 58,055 45,952 10,737 Others 144,153 23,219 85,525 30,206 5,203 Total Total provisions The expected settlement of provisions was based on management’s best estimate at the balance sheet date. 18 Main lawsuits with probable likelihood of loss: (a) Sales taxes In Brazil, the Company and its subsidiaries are involved in several administrative and judicial proceedings related to ICMS, IPI, PIS and COFINS taxes. Such proceedings include, among others, tax offsets, credits and judicial injunctions exempting tax payment. (b) Labor The Company and its subsidiaries are involved in labor proceedings with former employees or former employees of service providers. The main issues involve overtime and related effects and respective charges. (c) Other lawsuits The Company is involved in several lawsuits brought by former distributors, which are mostly claiming damages resulting from the termination of their contracts. The processes with possible probabilities are disclosed in Note 23 - Contingencies . 13. CHANGES IN EQUITY (a) Capital stock 09/30/2016 09/30/2015 Thousands of common shares Thousands of Real Thousands of common shares Thousands of Real Beginning balance as per statutory books 15,717,615 57,614,140 15,712,619 57,582,349 Share issued - - 4,996 31,791 (b) Capital reserves Capital Reserves Treasury shares Share Premium Other capital reserves Share-based Payments Total At January 1, 2016 Acquiree shares and result on treasury shares 90,618 - - - 90,618 Share-based payments - - - 26,815 26,815 At September 30, 2016 19 Capital Reserves Treasury shares Share Premium Others capital reserves Share-based Payments Total At January 1, 2015 Capital Increase (13,757) - - (8,928) (22,685) Acquiree shares and result on treasury shares (835,061) - - - (835,061) Share-based payments - - - 137,067 137,067 At September 30, 2015 (b.1) Treasury shares The treasury shares comprise own issued shares reacquired by the Company and the result on treasury shares that refers to gains and losses related to share-based payments transactions and others. Follows the changes of treasury shares: 09/30/2016 Acquire /realization shares Result on Treasure Shares Total Treasure Shares Thousands shares Thousands Brazilian Real Thousands shares Thousands Brazilian Real At January 1, 2016 Changes during the year (14,499) 275,496 (184,878) 90,618 At September 30, 2016 (b.2) Share premium The share premium refers to the difference between subscription price that the shareholders paid for the shares and theirs nominal value. Since this is a capital reserve, it can only be used to increase capital, offset losses, redeem, reimburse or repurchase shares. (b.3) Share-based payment There are different share-based payment programs and stock option plans which allow the senior management from Ambev S.A. economic group to receive or acquire shares of the Company. The share-based payment reserve recorded a charge of R$124,882 at September 30, 2016 ( R$141,115 at September 30, 2015) (Note 20 – Share-based payments ). (c) Net income reserves Net income reserves Investment reserve Statutory reserve Fiscal incentive Interest on capital and dividends proposed Total At January 1, 2016 4,016,272 2,039,171 8,201,323 Interest on shareholder´s equity - - - (2,039,171) (2,039,171) At September 30, 2016 4,016,272 - 6,162,152 20 Net income reserves Investment reserve Statutory reserve Fiscal incentive Interest on capital and dividends proposed Total At January 1, 2015 Interest on shareholder´s equity (471,483) - - (1,508,371) (1,979,854) At September 30, 2015 - (c.1) Investments reserve From net income after deductions applicable, will be aimed no more than 60% (sixty per cent) to investment reserve in order to support future investments. (c.2) Statutory reserve From net income, 5% will be applied before any other allocation, to the statutory reserve, which cannot exceed 20% of capital stock. The Company is not required to supplement the statutory reserve in the year when the balance of this reserve, plus the amount of capital reserves, exceeds 30% of the capital stock. The statutory reserve is to preserve capital resources and can only be used to offset losses or increase capital. (c.3) Tax incentives The Company has tax incentives framed in certain state and federal industrial development programs in the form of financing, deferred payment of taxes or partial reductions of the amount due. These state programs aim to promote the expansion of employment generation, regional decentralization, complement and diversify the industrial base of the States. In these states, the grace periods, enjoyment and reductions are permitted under the tax law. The portion of the incurred income for the period relating to tax incentives, which will be used for the net income reserve at the close of the period ended December 31, 2016, and are therefore not available as a basis for distribution of dividends, is composed of: 09/30/2016 09/30/2015 ICMS (Brazilian State value added) 1,099,627 871,566 Income tax 163,666 149,811 (c.4) Interest on shareholders’ equity / Dividends Brazilian companies are permitted to distribute interest attributed to shareholders’ equity calculated based on the long-term interest rate (TJLP), such interest being tax-deductible, in accordance with the applicable law and, when distributed, may be considered part of the minimum mandatory dividends. 21 As determined by its By-laws, the Company is required to distribute to its shareholders, as a minimum mandatory dividend in respect of each fiscal year ending on December 31, an amount not less than 40% of its net income determined under Brazilian law, as adjusted in accordance with applicable law, unless payment of such amount would be incompatible with Ambev S.A.’s financial situation. The minimum mandatory dividend includes amounts paid as interest on shareholder’s equity. Events during nine-month period ended September 30 , 2016: Event Approval Type Date of payment Year Type of share Amount per share Total amount Board of Directors Meeting 01/15/2016 Interest on shareholder´s equity 02/29/2016 2015 ON 0.1300 2,039,171 Board of Directors Meeting 06/24/2016 Dividends 07/29/2016 2016 ON 0.1300 2,040,800 Events during nine-month period ended September 30 , 2015: Event Approval Type Date of payment Year Type of share Amount per share Total amount Board of Directors Meeting 02/23/2015 Interest on shareholder´s equity 03/31/2015 2014 ON 0.0300 471,483 (i) Board of Directors Meeting 02/23/2015 Interest on shareholder´s equity 03/31/2015 2015 ON 0.0600 942,966 Board of Directors Meeting 05/13/2015 Interest on shareholder´s equity 06/29/2015 2015 ON 0.1000 1,570,551 Board of Directors Meeting 08/28/2015 Dividends 09/28/2015 2015 ON 0.1500 2,352,390 (i) These dividends refer to the total amount approved for distribution in the period, and were accrued in investments reserves. 22 (d) Carrying value adjustments Carrying value adjustments Translation reserves Cash flow hedge Actuarial gains/(losses) Put option granted on subsidiary Gains/(losses) of non-controlling interest´s share Business combination Accounting adjustments for transactions between shareholders Total At January 1, 2016 Comprehensive income: Losses on translation of foreign operations (3,476,587) - (3,476,587) Cash flow hedges - (1,185,257) - (1,185,257) Actuarial gains - - 1,732 - 1,732 Total Comprehensive income - Put option granted on subsidiary - - - (144,160) - - - (144,160) Losses of controlling interest´s share - (8,404) - - (8,404) At September 30, 2016 Carrying value adjustments Translation reserves Cash flow hedge Actuarial gains/( losses) Put option granted on subsidiary Gains/(losses) of non-controlling interest´s share Business combination Accounting adjustments for transactions between shareholders Total At January 1, 2015 Comprehensive income: - Gains on translation of foreign operations 4,568,951 - 4,568,951 Cash flow hedges - 733,644 - 733,644 Actuarial gain - - 2,037 - 2,037 Total Comprehensive income - Gains of controlling interest´s share - 13,125 - - 13,125 At September 30, 2015 The carrying value adjustments amounts are presented net of income tax. 23 (d.1) Translation reserves The translation reserves comprise all foreign currency exchange differences arising from the translation of the interim financial statements with a functional currency different from the Real. The translation reserves also comprise the portion of the gain or loss on the foreign currency liabilities and on the derivative financial instruments determined to be effective net investment hedges in conformity with IAS39 Financial Instruments: Recognition and Measurement hedge accounting rules. (d.2) Cash flow hedge reserves The hedging reserves comprise the effective portion of the cumulative net change in the fair value of cash flow hedges to the extent the hedged risk has not yet impacted profit or loss (For additional information, see Note 21 – Financial instruments and risks) . (d.3) Actuarial gains and losses The actuarial gains and losses include expectations with regards to the future pension plans obligations. Consequently, the results of actuarial gains and losses are recognized on a timely basis considering best estimate obtained by Management. Accordingly, the Company recognizes on a monthly basis the results of these estimated actuarial gains and losses according to the expectations presented based on an independent actuarial report. (d.4) Put option granted on subsidiary As part of the shareholders agreement between the Ambev S.A. and ELJ, an option to sell (“put”) and to purchase (“call”) was issued, which may result in an acquisition by Ambev S.A. of the remaining shares of CND, for a value based on EBITDA from operations, the “put” exercisable annually until 2019 and the “call” from 2019. On September 30, 2016 the put option held by ELJ is valued at R$4,941,978 and the liability categorized as “Level 3”, as the Note 21 (b) and in accordance with the IFRS 3. No value has been assigned to the call option held by the Company. The fair value of this consideration deferred was calculated by using standard valuation techniques (present value of the principal amount and future interest rates, discounted by the market rate). The criteria used are based on market information and from reliable sources and the fair value is revaluated on an annual basis. As part of the agreement to acquire the remaining shares of the company Sucos do Bem agreement, corresponding to 34%, the Company has a put option determined by gross revenue of its products and exercisable from 2019. On September 30, 2016 the option is valued at R$125,578. 24 As part of the acquisition agreement of all shares of the company Tropical Juice, the Company has a put option exercisable from 2018. On September 30, 2016 the option is valued at R$23,380. The reconciliation of changes in these options is presented in Note 21 – Financial instruments and risks . (d.5) Accounting for acquisition of non-controlling interests In transactions with non-controlling interests of the same business, even when performedat arm's length terms, that present valid economic grounds and reflect normal market conditions, will be consolidated by the applicable accounting standards as occurred within the same accounting entity. As determined by IAS 27 – Consolidated and Separate Financial Statements, in paragraph 30 and 31, any difference between the amount paid (fair value) for the acquisition of non-controlling interests and are related to carrying amount of such non-controlling interest shall be recognized directly in controlling shareholders’ equity. The acquisition of non-controlling interest related to Old Ambev, the above mentioned adjustment was recognized in the Carrying value adjustments if applicable. 25 14. SEGMENT REPORTING Segment information is presented in thousands of Brazilian Reais (R$). (a) Reportable segments – nine-month periods ended in: Latin America - north (i) Latin America - south (ii) Canada Consolidated 09/30/2016 09/30/2015 09/30/2016 09/30/2015 09/30/2016 09/30/2015 09/30/2016 09/30/2015 Net sales 20,250,124 20,046,707 7,060,041 7,217,814 5,114,925 4,159,394 32,425,090 31,423,915 Cost of sales (7,767,608) (7,015,417) (2,623,274) (2,830,522) (1,679,498) (1,286,432) (12,070,380) (11,132,371) Gross profit Distribution expenses (2,867,270) (2,632,543) (686,069) (679,371) (891,420) (771,323) (4,444,759) (4,083,237) Sales and marketing expenses (2,797,785) (2,373,009) (951,111) (855,899) (760,680) (587,682) (4,509,576) (3,816,590) Administrative expenses (1,053,314) (1,160,970) (298,694) (292,273) (240,236) (174,761) (1,592,244) (1,628,004) Other operating income/(expenses) 1,118,220 1,207,641 (36,276) 24,911 (16,841) 2,713 1,065,103 1,235,265 Exceptional items (23,833) (247,047) (12,114) (19,284) (7,621) - (43,568) (266,331) Income from operations (EBIT) Net finance cost (2,748,915) (1,102,302) (380,970) (383,373) 336,064 324,355 (2,793,821) (1,161,320) Share of result of associates (2,944) 4,028 - - 1,400 691 (1,544) 4,719 Income before income tax Income tax expense 1,064,210 (853,554) (416,229) (679,689) (432,619) (422,178) 215,362 (1,955,421) Net income Normalized EBITDA (iii) Exceptional items (23,833) (247,047) (12,114) (19,284) (7,621) - (43,568) (266,331) Depreciation, amortization and impairment excluding exceptional items (1,926,495) (1,621,948) (509,600) (438,236) (159,069) (129,137) (2,595,164) (2,189,321) Net finance costs (2,748,915) (1,102,302) (380,970) (383,373) 336,064 324,355 (2,793,821) (1,161,320) Share of results of associates (2,944) 4,028 - - 1,400 691 (1,544) 4,719 Income tax expense 1,064,210 (853,554) (416,229) (679,689) (432,619) (422,178) 215,362 (1,955,421) Net income Normalized EBITDA margin in % 43.5% 48.4% 42.1% 41.9% 32.9% 35.4% 41.5% 45.2% Acquisition of property, plant and equipment 1,615,319 2,338,644 849,602 834,524 200,979 137,042 2,665,900 3,310,210 Additions to / (reversals of) provisions 490,134 397,965 (3,839) 22,751 (56,802) - 429,493 420,716 06/30/2016 12/31/2015 06/30/2016 12/31/2015 06/30/2016 12/31/2015 06/30/2016 12/31/2015 Segment assets 46,017,180 47,282,239 11,638,632 12,757,718 9,558,109 9,264,616 67,213,921 69,304,573 Intersegment elimination (3,203,789) (1,996,366) Non-segmented assets 15,100,064 22,868,027 Total assets Segment liabilities 17,404,457 20,998,656 4,518,322 5,093,900 3,389,495 3,608,612 25,312,274 29,701,168 Intersegment elimination (3,203,789) (1,996,366) Non-segmented liabilities 57,001,711 62,471,432 Total liabilities (i) Latin America – North: includes operations in Brazil and CAC (El Salvador, Guatemala, Nicaragua, Dominican Republic, Saint Vincent, Dominica, Antigua, Cuba and Barbados). (ii) Latin America – South: includes operations in Argentina, Bolivia, Chile, Colombia, Paraguay, Uruguay, Ecuador and Peru. (iii) Normalized EBITDA is calculated excluding of the net income the following effects: (i) Non-controlling interests , (ii) Income tax expense , (iii) Share of results of associates , (iv) Net finance result , (v) Exceptional items, and (vi) Depreciation and amortization expenses. 26 (b) Reportable segments – three-month periods ended in: Latin America - north (i) Latin America - south (ii) Canada Consolidated 09/30/2016 09/30/2015 09/30/2016 09/30/2015 09/30/2016 09/30/2015 09/30/2016 09/30/2015 Net sales 6,440,677 6,722,736 2,272,750 2,435,372 1,769,361 1,587,012 10,482,788 10,745,120 Cost of sales (2,778,317) (2,323,616) (850,936) (953,938) (586,206) (466,359) (4,215,459) (3,743,913) Gross profit Distribution expenses (970,162) (889,599) (212,328) (231,529) (289,326) (263,403) (1,471,816) (1,384,531) Sales and marketing expenses (971,239) (747,258) (302,974) (296,596) (205,943) (185,384) (1,480,156) (1,229,238) Administrative expenses (319,269) (438,698) (98,597) (76,863) (87,189) (53,943) (505,055) (569,504) Other operating income/(expenses) 339,156 392,661 7,109 26,984 (4,629) 612 341,636 420,257 Exceptional items (11,875) (15,172) (3,606) (4,467) 378 - (15,103) (19,639) Income from operations (EBIT) Net finance cost (690,743) (326,826) (135,702) (101,833) 103,812 112,022 (722,633) (316,637) Share of result of associates (9,823) (1,083) - - 442 809 (9,381) (274) Income before income tax Income tax expense 1,014,906 (388,892) (49,986) (269,750) (186,592) (176,058) 778,328 (834,700) Net income Normalized EBITDA (iii) Exceptional items (11,875) (15,172) (3,606) (4,467) 378 - (15,103) (19,639) Depreciation, amortization and impairment excluding exceptional items (637,063) (555,059) (158,557) (158,859) (51,873) (39,935) (847,493) (753,853) Net finance costs (690,743) (326,826) (135,702) (101,833) 103,812 112,022 (722,633) (316,637) Share of results of associates (9,823) (1,083) - - 442 809 (9,381) (274) Income tax expense 1,014,906 (388,892) (49,986) (269,750) (186,592) (176,058) 778,328 (834,700) Net income Normalized EBITDA margin in % 36.9% 48.7% 42.8% 43.6% 36.6% 41.5% 38.2% 46.5% (i) Latin America – North: includes operations in Brazil and CAC (El Salvador, Guatemala, Nicaragua, Dominican Republic, Saint Vincent, Dominica, Antigua, Cuba and Barbados). (ii) Latin America – South: includes operations in Argentina, Bolivia, Chile, Colombia, Paraguay, Uruguay, Ecuador and Peru. (i) Normalized EBITDA is calculated excluding of the net income the following effects: (i) Non-controlling interests , (ii) Income tax expense , (iii) Share of results of associates , (iv) Net finance result , (v) Exceptional items, and (vi) Depreciation and amortization expenses. 27 (c) Additional information – by Business unit: Nine-month period ended: Three-month period ended: Latin America - north Latin America - north CAC Brazil Total CAC Brazil Total 09/30/2016 09/30/2015 09/30/2016 09/30/2015 09/30/2016 09/30/2015 09/30/2016 09/30/2015 09/30/2016 09/30/2015 09/30/2016 09/30/2015 Net sales 2,937,905 2,181,380 17,312,219 17,865,327 20,250,124 20,046,707 939,148 834,261 5,501,529 5,888,475 6,440,677 6,722,736 Cost of sales (1,328,254) (1,037,916) (6,439,354) (5,977,501) (7,767,608) (7,015,417) (416,144) (373,191) (2,362,173) (1,950,425) (2,778,317) (2,323,616) Gross profit Distribution expenses (299,410) (223,005) (2,567,860) (2,409,538) (2,867,270) (2,632,543) (94,117) (79,565) (876,045) (810,034) (970,162) (889,599) Sales and marketing expenses (342,888) (256,234) (2,454,897) (2,116,776) (2,797,785) (2,373,009) (113,609) (83,125) (857,630) (664,134) (971,239) (747,258) Administrative expenses (129,513) (100,679) (923,801) (1,060,291) (1,053,314) (1,160,970) (32,110) (37,610) (287,159) (401,088) (319,269) (438,698) Other operating income/(expenses) 3,959 3,865 1,114,261 1,203,775 1,118,220 1,207,641 (918) 1,902 340,074 390,758 339,156 392,661 Exceptional items (2,813) - (21,020) (247,047) (23,833) (247,047) (2,813) - (9,062) (15,172) (11,875) (15,172) Income from operations (EBIT) Net finance cost (22,871) 166,486 (2,726,044) (1,268,788) (2,748,915) (1,102,302) (7,892) 16,313 (682,851) (343,139) (690,743) (326,826) Share of result of associates 17,410 - (20,354) 4,028 (2,944) 4,028 4,362 - (14,185) (1,083) (9,823) (1,083) Income before income tax Income tax expense (254,130) (213,051) 1,318,340 (640,503) 1,064,210 (853,554) (86,944) (110,962) 1,101,850 (277,930) 1,014,906 (388,892) Net income Normalized EBITDA (i) Exceptional items (2,813) - (21,020) (247,047) (23,833) (247,047) (2,813) - (9,062) (15,172) (11,875) (15,172) Depreciation. amortization and impairment excluding exceptional items (243,754) (224,475) (1,682,741) (1,397,476) (1,926,495) (1,621,948) (70,997) (60,428) (566,066) (494,634) (637,063) (555,059) Net finance costs (22,871) 166,486 (2,726,044) (1,268,788) (2,748,915) (1,102,302) (7,892) 16,313 (682,851) (343,139) (690,743) (326,826) Share of results of associates 17,410 - (20,354) 4,028 (2,944) 4,028 4,362 - (14,185) (1,083) (9,823) (1,083) Income tax expense (254,130) (213,051) 1,318,340 (640,503) 1,064,210 (853,554) (86,944) (110,962) 1,101,850 (277,930) 1,014,906 (388,892) Net income Normalized EBITDA margin in % 37.0% 36.3% 44.6% 49.8% 43.5% 48.4% 37.6% 38.7% 36.8% 50.1% 36.9% 48.7% (i) Normalized EBITDA is calculated excluding of the net income the following effects: (i) Non-controlling interests , (ii) Income tax expense , (iii) Share of results of associates , (iv) Net finance result , (v) Exceptional items, and (vi) Depreciation and amortization expenses. 28 Nine-month period ended: Three-month period ended: Brazil Brazil Beer Soft drink Total Beer Soft drink Total 09/30/2016 09/30/2015 09/30/2016 09/30/2015 09/30/2016 09/30/2015 09/30/2016 09/30/2015 09/30/2016 09/30/2015 09/30/2016 09/30/2015 Net sales 14,745,971 15,175,556 2,566,248 2,689,771 17,312,219 17,865,327 4,734,535 4,998,745 766,994 889,730 5,501,529 5,888,475 Cost of sales (5,195,400) (4,804,269) (1,243,954) (1,173,232) (6,439,354) (5,977,501) (1,962,009) (1,599,448) (400,164) (350,977) (2,362,173) (1,950,425) Gross profit Distribution expenses (2,090,777) (1,978,572) (477,083) (430,966) (2,567,860) (2,409,538) (717,653) (667,541) (158,392) (142,493) (876,045) (810,034) Sales and marketing expenses (2,305,630) (1,933,159) (149,267) (183,617) (2,454,897) (2,116,776) (823,825) (627,154) (33,805) (36,980) (857,630) (664,134) Administrative expenses (822,717) (1,001,855) (101,084) (58,436) (923,801) (1,060,291) (247,471) (385,186) (39,688) (15,902) (287,159) (401,088) Other operating income/(expenses) 887,918 1,017,407 226,343 186,368 1,114,261 1,203,775 268,692 300,972 71,382 89,786 340,074 390,758 Exceptional items (19,382) (246,735) (1,638) (312) (21,020) (247,047) (7,921) (15,011) (1,141) (161) (9,062) (15,172) Income from operations (EBIT) Net finance cost (2,726,044) (1,268,788) - - (2,726,044) (1,268,788) (682,851) (343,139) - - (682,851) (343,139) Share of result of associates (20,354) 4,028 - - (20,354) 4,028 (14,185) (1,083) - - (14,185) (1,083) Income before income tax Income tax expense 1,318,340 (640,503) - - 1,318,340 (640,503) 1,101,850 (277,930) - - 1,101,850 (277,930) Net income Normalized EBITDA (i) Exceptional items (19,382) (246,735) (1,638) (312) (21,020) (247,047) (7,921) (15,011) (1,141) (161) (9,062) (15,172) Depreciation, amortization and impairment excluding exceptional items (1,426,954) (1,152,113) (255,787) (245,363) (1,682,741) (1,397,476) (487,900) (409,273) (78,166) (85,361) (566,066) (494,634) Net finance costs (2,726,044) (1,268,788) - - (2,726,044) (1,268,788) (682,851) (343,139) - - (682,851) (343,139) Share of results of associates (20,354) 4,028 - - (20,354) 4,028 (14,185) (1,083) - - (14,185) (1,083) Income tax expense 1,318,340 (640,503) - - 1,318,340 (640,503) 1,101,850 (277,930) - - 1,101,850 (277,930) Net income Normalized EBITDA margin in % 45.1% 50.3% 42.0% 47.4% 44.6% 49.8% 36.8% 48.6% 37.1% 58.3% 36.8% 50.1% (i) Normalized EBITDA is calculated excluding of the net income the following effects: (i) Non-controlling interests , (ii) Income tax expense , (iii) Share of results of associates , (iv) Net finance result , (v) Exceptional items, and (vi) Depreciation and amortization expenses. 29 15. NET SALES The reconciliation between gross sales and net sales is as follows: Nine-month period ended: Three-month period ended: 09/30/2016 09/30/2015 09/30/2016 09/30/2015 Gross sales 60,731,492 65,721,435 16,802,235 22,685,037 Excise duty (12,875,730) (11,836,372) (4,297,238) (4,162,226) Discounts (15,430,672) (22,461,148) (2,022,209) (7,777,691) Services provided by distributors, such as the promotion of our brands and logistics services are considered as expense when separately identifiable. 16. OTHER OPERATING INCOME / (EXPENSES) Nine-month period ended: Three-month period ended: 09/30/2016 09/30/2015 09/30/2016 09/30/2015 Government grants/NPV of long term fiscal incentives 970,350 1,225,364 297,185 393,978 Additions to provisions (47,141) (36,423) (18,284) (13,684) Gain on disposal of property, plant and equipment and intangible assets 39,780 22,533 11,610 14,093 Other operating income, net 102,114 23,791 51,125 25,870 Government grants are not recognized until there is reasonable assurance that the Company will meet related conditions and that the grants will be received. Government grants are systematically recognized in income during the periods in which the Company recognizes as expenses the related costs that the grants are intended to offset. 17. EXCEPTIONAL ITEMS According to the Company’s accounting practices, exceptional items are those that do not occur regularly, as part of the operational activities of the business . In determining whether an event or transaction qualifies as a exceptional item, management considers quantitative and qualitative factors such as the frequency or predictability of the occurrence, and the potential for affecting the profit or loss. Transactions that may give rise to exceptional items are mainly restructuring activities, impairments, and gains or losses on disposal of assets and investments, due to the special nature of such events. The Company opted to exclude these items when measuring segment-based performance, as per Note 14 – Segment reporting . 30 The exceptional items included in the income statement are detailed below: Nine-month period ended: Three-month period ended: 09/30/2016 09/30/2015 09/30/2016 09/30/2015 Restructuring (34,726) (27,190) (14,260) (9,639) Administrative lawsuit - (239,141) - (10,000) Costs of new acquisition (8,842) - (843) - 18. FINANCE COST AND INCOME (a) Finance costs Nine-month period ended: Three-month period ended: 09/30/2016 09/30/2015 09/30/2016 09/30/2015 Interest expense (1,130,614) (726,392) (408,864) (283,569) Capitalized borrowings 3,319 24,175 468 4,160 Net Interest on pension plans (81,129) (69,934) (24,853) (23,591) Losses on hedging instruments (1,282,567) (502,039) (285,297) (22,746) Interest on contingencies (329,175) (106,037) (63,930) (52,111) Exchange variation (323,264) (425,012) (2,896) (183,140) Tax on financial transactions (119,630) (73,051) (28,987) (21,519) Bank guarantee expenses (67,715) (59,697) (22,040) (20,376) Other financial results (59,134) (59,128) (24,062) (30,028) Interest expenses are presented net of the effect of interest rate derivative financial instruments which mitigate Ambev S.A. interest rate risk (Note 21 – Financial instruments and risks ). The interest expense are as follows: Nine-month period ended: Three-month period ended: 09/30/2016 09/30/2015 09/30/2016 09/30/2015 Financial liabilities measured at amortized cost (395,090) (306,290) (173,615) (119,382) Liabilities at fair value through profit or loss (704,609) (392,157) (224,632) (153,874) Fair value hedge - hedged items (39,738) (13,990) (10,618) (520) Fair value hedge - hedging instruments 8,823 (13,955) 1 (9,793) (b) Finance income Nine-month period ended: Three-month period ended: 09/30/2016 09/30/2015 09/30/2016 09/30/2015 Interest income 427,913 379,032 139,134 109,082 Gains on derivative 112,832 351,782 (1,881) 177,940 Financial assets at fair value through profit or loss 40,633 89,026 4,399 30,089 Other financial results 14,710 15,955 (3,824) (828) 31 Interest income arises from the following financial assets: Nine-month period ended: Three-month period ended: 09/30/2016 09/30/2015 09/30/2016 09/30/2015 Cash and cash equivalents 174,937 304,462 41,284 82,449 Investment securities held for trading 40,425 74,570 17,070 26,633 Other receivables 212,551 - 80,780 - 19. INCOME TAX AND SOCIAL CONTRIBUTION Income taxes reported in the income statement are analyzed as follows: Nine-month period ended: Three-month period ended: 09/30/2016 09/30/2015 09/30/2016 09/30/2015 Income tax expense - current Deferred tax expense on temporary differences (93,497) (1,955,986) 353,066 (1,368,990) Deferred tax over taxes losses carryforwards movements in the current period 2,004,304 1,830,479 948,306 1,060,280 Total deferred tax (expense)/income Total income tax expenses The reconciliation from the weighted nominal to the effective tax rate is summarized as follows: Nine-month period ended: Three-month period ended: 09/30/2016 09/30/2015 09/30/2016 09/30/2015 Profit before tax Adjustment on taxable basis Non-taxable income (313,941) (898,961) (50,364) (526,888) Government grants related to sales taxes (1,099,627) (871,566) (375,545) (356,996) Share of results of associates 1,544 (4,719) 9,381 274 Non-deductible expenses 370,723 390,264 (93,780) 68,194 Complement of income tax of foreign subsidiaries due in Brazil 85,736 1,401,050 (6,423) 280,001 Intragroup transactions taxed only in Brazil 766,278 (1,236,977) (149,641) (256,654) Aggregated weighted nominal tax rate 29.58% 31.28% 26.95% 30.40% Taxes payable – nominal rate Adjustment on tax expense Regional incentives - income taxes 163,666 149,811 62,215 59,923 Deductible interest on shareholders equity 1,150,640 1,215,772 31,942 194,216 Tax savings from goodwill amortization on tax books 106,516 106,766 35,394 35,576 Withholding tax over undistributed profits 179,056 (461,158) 261,072 (250,710) Others with reduced taxation 936,005 (40,662) 856,183 71,477 Income tax and social contribution expense Effective tax rate -2.68% 18.49% -32.37% 21.39% The main events that impacted the effective tax rate in the period were: § Non-taxable net financial and other income: The movement perceived in this line is related to incomes and expenses in subsidiaries, which occurs mainly due toforeign exchange variation; § Additional income tax of foreign associates taxed in Brazil: The reduction in this line, which is related to Ambev subsidiaries foreign profits taxation in Brazil, is the outcome of a better management of our capital structure; 32 § Results of intercompany transactions taxed/deductible in Brazil: In this line are recorded the foreign exchange variation effect and the interest generated by intercompany transactions, between companiesbased in different jurisdictions. The main cause of the variation is related to foreign exchange; § Withholding tax and other income: Around R$ 300 million is explained by a reversion of withholding tax provisions, related to unremitted earnings from Argentina. As of July 23 rd 2016, legislation in Argentina was enacted revoking the incidence of withholding taxes over dividend remittance; § Other Tax Adjustments: Close to R$ 800 million driven by the recognition of deferred tax assets on carried losses related to international subsidiaries due to improvement of our capital structure outside of Brazil, that are going to allow us to use theses losses against future earnings in the coming years. The Company has been granted income tax incentives by the Brazilian Government in order to promote economic and social development in certain areas of the North and Northeast. These incentives are recorded as income on an accrual basis and allocated at year-end to the tax incentive reserve account. 20. SHARE-BASED PAYMENTS There are different share-based payment programs and stock option plans which allow the senior management from the Company and its subsidiaries to receive or acquire shares of the Company . For all option plans, the fair value is estimated at grant date, using the Hull binomial pricing model, modified to reflect the IFRS 2 Share‑based Payment requirement that assumptions about forfeiture before the end of the vesting period cannot impact the fair value of the option. This current model of share based payment includes two types of grants: Grant 1: the beneficiary may choose to allocate 30%, 40%, 60%, 70% or 100% of the amount related to the profit share he received in the year, at the immediate exercise of options, thus acquiring the corresponding shares of the Company, and the delivery of a substantial part of the acquired shares is conditioned to the permanency in the Company for a period of five-years from the date of exercise; Grant 2: the beneficiary may exercise the options after a period of five years. Additionally, as a means of creating a long term incentive (wealth incentive) for certain senior employees and members of management considered as having “high potential,” share appreciation rights in the form of phantom stocks have been granted to those employees, pursuant to which the beneficiary shall receive two separate lots of phantom stock – Lot A and Lot B – subject to lockup periods of five and ten years, respectively. 33 The weighted average fair value of the options and assumptions used in applying the Ambev S.A. option pricing model for the “Grant 2” of 2016 and 2015 grants are as follows: In R$, except when otherwise indicated 09/30/2016 (i) 12/31/2015 (i) Fair value of options granted 7.53 7.84 Share price 18.25 18.41 Exercise price 18.25 18.41 Expected volatility 27.3% 27.5% Vesting year 5 5 Expected dividends 5% 5% Risk-free interest rate 14.8% (ii) 15.9% (ii) (i) Information based on weighted average plans granted, except for the expected dividends and risk-free interest rate. (ii ) The percentages include the grants of stock options and ADRs during the period, in which the risk-free interest rate of ADRs are calculated in U.S. dollar. The total number of outstanding options developed as follows: Thousand options 09/30/2016 12/31/2015 Options outstanding at January 1 st 121,770 126,149 Options issued during the period 3,700 16,568 Options exercised during the period (9,771) (19,975) Options forfeited during the period (2,587) (972) Options outstanding at ended period The range of exercise prices of the outstanding options is between R$0.40 (R$0.35 as of December 31, 2015) and R$29.02 (R$26.57 as of December 31, 2015) and the weighted average remaining contractual life is approximately 5.96 years (6.30 years as of December 31, 2015). Of the 113,112 thousand outstanding options (121,770 thousand as of December 31, 2015), 38,896 thousand options are vested as at September 30, 2016 (48,723 thousand as of December 31, 2015). The weighted average exercise price of the options is as follows: In R$ per share 09/30/2016 12/31/2015 Options outstanding at January 1 st 12.36 10.07 Options issued during the period 18.25 18.42 Options forfeited during the period 13.89 20.35 Options exercised during the period 2.74 5.05 Options outstanding at ended period 13.31 12.36 Options exercisable at ended period 5.32 3.29 For the options exercised during 2016, the weighted average share price on the exercise date was R$18.73 (R$18.95 as of December 31, 2015). To settle stock options, the Company may use treasury shares. The current limit of authorized capital is considered sufficient to meet all stock option plans if the issue of new shares is required to meet the grants awarded in the Programs. 34 During the period, Ambev S.A. issued 4,999 thousand (2,692 thousand in 2015) deferred stock units related to exercise of the options in the model “Grant 1”. These deferred stock units are valued at the share price of the day of grant, representing a fair value of approximately R$95,690 (R$47,486 in 2015), and cliff vest after five years. The total number of shares purchased under the plan of shares by employees, whose grant is deferred to a future time under certain conditions (deferred stock), is shown below: Thousand deferred shares 09/30/2016 12/31/2015 Deferred shares outstanding at January 1 st 19,056 17,490 New deferred shares during the period 4,999 2,692 Deferred shares granted during the period (6,008) (804) Deferred shares forfeited during the period (790) (322) Deferred shares outstanding at ended period Additionally, certain employees and directors of the Company receive options to acquire ABI shares, the compensation cost of which is recognized in the income statement against equity . These share-based payments generated an expense of R$146,657 in the nine-month period ended September 30, 2016 (R$151,263 for the nine-month period ended September 30, 2015), recorded as administrative expenses. 21. FINANCIAL INSTRUMENTS AND RISKS Risk factors The Company is exposed to foreign currency , interest rate , commodity price , liquidity and credit risk in the ordinary course of business . The Company analyzes each of these risks both individually and as a whole to define strategies to manage the economic impact on Company’s performance consistent with its Financial Risk Management Policy . The Company’s use of derivatives strictly follows its Financial Risk Management Policy approved by the Board of Directors. The purpose of the policy is to provide guidelines for the management of financial risks inherent to the capital markets in which Ambev S.A. carries out its operations.
